Citation Nr: 1621486	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  14-14 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD) (originally claimed as ischemic heart disease) prior to November 21, 2015, and in excess of 30 percent thereafter.  

2.  Entitlement to service connection for basal cell carcinoma, to include as due to Agent Orange exposure. 

3.  Entitlement to service connection for residuals of stroke, to include as secondary to CAD.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971, and in the National Guard from November 1973 to November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for CAD, and denied service connection for a stroke and basal cell carcinoma.  

An interim (January 2016 ) rating decision increased the rating for the CAD to 30 percent effective November 21, 2014.  As the award of 30 percent for CAD was less than the maximum available benefit, the claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1992).

The Veteran testified before the undersigned in an April 2015 video hearing.  A copy of the transcript has been associated with the claims file.

This record in this matter consists solely of electronic claims files and has been reviewed. 


The issues of service connection for basal cell carcinoma and residuals of stroke are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 21, 2014, the Veteran displayed normal left ventricular wall thickness and a workload of 7 - 10 METs resulting in dyspnea.  He did not display evidence of cardiac hypertrophy or dilation or acute congestive heart failure. 

2.  From November 21, 2014, the Veteran's CAD was manifested by a workload of 5 - 7 METs, but no left ventricular dysfunction and no episodes of acute congestive heart failure in the past year.  


CONCLUSIONS OF LAW

1.  Prior to November 21, 2014, the criteria for an increased rating in excess of 10 percent for CAD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code 7005 (2015).

2.  From November 21, 2014 to November 21, 2015, the criteria for an increased rating of 30 percent for CAD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code 7005 (2015).

3.  From November 21, 2015, the criteria for an increased rating in excess of 30 percent for CAD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist for Increased Rating Claim

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In March 2013, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection.  Service connection for CAD was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  The Veteran has been adequately notified of the information and evidence necessary to substantiate his claims for higher ratings.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  

The Veteran has been medically evaluated multiple times in conjunction with his claim for an increased rating.  The VA examination reports from June 2013 and November 2015, taken together reflect that the examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability under the applicable rating criteria.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran testified before the undersigned Veterans Law Judge in February 2016.  With respect to the aforementioned hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's symptoms, contentions and treatment history.  Based in part on this testimony, the Veteran's claim was remanded for further development.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

Analysis - Increased Rating for CAD 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2015).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In an appeal of an increased rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that the RO has staged the ratings in accordance with Fenderson and the Board will determine whether additional staged ratings are warranted. 

The Veteran's CAD is assigned a rating under Diagnostic Code 7005.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005.  Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease. 

Under Diagnostic Code 7005, a 10 percent rating is warranted for arteriosclerotic heart disease (coronary artery disease) resulting in a workload of greater than 7 METs but not greater than 10 METs causing in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  Id.  A 30 percent rating is warranted for arteriosclerotic heart disease resulting in a workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.  A 60 percent rating is warranted for arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  Finally, a 100 percent rating is warranted for arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.
If non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7005.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

In the instant case, in September 2011, a private clinician noted after reviewing the Veteran's echocardiogram noted that there was no evidence of a cardiomyopathy and no significant valve disease present.  The qualitative LVEF was 50-54%.  The left ventricular size and wall thickness was normal.  

In November 2011, a private clinician noted that the Veteran had persistent dyspnea on exertion for the past year unrelieved with nitrates, but he was able to mow his lawn 3-4 weeks prior.  The clinician noted a pulmonary component to his dyspnea and that he had cardiac catheterization a year prior.  The clinician noted that the Veteran had presented to the ER in August 2011 with complaints of chest pain, dyspnea, and fatigue.  He had normal enzymes and negative ECG findings and was discharged to be followed up.  Upon followup, it was noted that his dyspnea was still very unpredictable and could occur with minimal or sometimes only with heavy activities.  He also had fatigue and weakness for the past 3 to 4 months along with the dyspnea.  His chest pain (dull or sharp pain in the substernal region) was not constant and was not predictable.  His pain was relieved with nitroglycerin.  He had no other associated nausea, vomiting, or diaphoresis, but some associated lightheadedness and palpitations (fluttering of the heart).

In November 2012, it was noted upon follow up of his 2011 treatment that the Veteran's dyspnea was under more control and he could walk up flights of stairs and was more engaged in physical activities without any limitations.  He had occasional chest pain that was more under control.  His fatigue and weakness was also getting better.  He had some dizziness but it was not activity limiting.  He had no other associated nausea, vomiting, or diaphoresis, but had some lightheadedness.

In a June 2013 VA examination, the examiner noted the Veteran did not have congestive heart failure.  The examiner noted that based upon his interview, the Veteran displayed symptoms at greater than 7-10 METs (consistent with activities such as climbing stairs quickly moderate, bicycling, sawing wood, or jogging).  He noted the Veteran did not have evidence of cardiac hypertrophy or dilation.  He opined that the Veteran's heart disease did not impact the Veteran's ability to work.  

In April 2015, the Veteran was afforded a hearing.  He testified that if he walked long distances or up a flight of stairs that he would become winded or feel a tightness in his chest.  

On November 21, 2015, the Veteran was afforded another VA examination.  The examiner noted that the Veteran now gets winded with one flight stairs, and at rapid pace or ambulation on level surface of about 1/8 mile, and that this condition has not changed or worsened over the past year.  He had no procedures or hospital stays in the last few years for his heart.  The examiner noted the Veteran did not have any episodes of acute congestive heart failure, evidence of cardiac hypertrophy, or evidence of dilation based on a 2013 x-ray.  The Veteran's last LVEF reading was in 2011 and was greater than 50%.  Regarding functional impact, the examiner noted strenuous work was not feasible.  The examiner noted that based on an interview the Veteran displayed dyspnea at a workload of greater than 5-7 METS, consistent with activities such as walking one flight of stairs, golfing (without cart), mowing a lawn (push mower), and heavy yard work.  The examiner noted that the METs limitation was not due solely to his heart condition but that it was not possible to distinguish the METs level attributable solely to the heart.  The examiner stated he could not opine whether his age and deconditioning is the cause of dyspnea or his heart.
The Board notes that the November 21, 2015 examination results were consistent with the rating criteria for the 30 percent rating recently assigned, effective the date of that examination.  The Board also notes; however, that within the context of that examination report that the examiner specifically noted that that Veteran's condition had been consistently the same for the past year.  As the Veteran displayed a workload of greater than 5 METs but not greater than 7 METs causing dyspnea at the time of the examination, the results therefore indicate that he also displayed a workload of 5 - 7 METs for the year prior, and thus he should be afforded the benefit of the doubt that the 30 percent disability is applicable for a year prior to the examination.  Accordingly, a 30 percent disability rating is warranted from November 21, 2014, the date one year prior to the November 2015 VA examination upon which the current 30 percent disability rating is based.

Prior to November 21, 2014, the date of the year prior to the November 2015 VA examination noting the Veteran had displayed dyspnea at a workload of greater than 5-7 METS, and that this condition had been the same for the past year, the Board finds that a greater than 10 percent disability is not warranted.  While the Veteran was noted to have unpredictable dyspnea, it often would not occur until the Veteran engaged in heavy activities.  Also, no METs reading was taken.  It was also noted that he able to mow his lawn, and that by his follow up visit in 2012 his dyspnea was more under control and he could walk up a flight upstairs and engage in activities without problems.  By the time of his June 2013 examination, the Veteran displayed symptoms at greater than 7-10 METs.  Thus, overall the period in November 2011, where the Veteran displayed unpredictable dyspnea appears to be an isolated incident and not indicative of the Veteran's overall symptoms during that part of the appeal period.  It was not until 2014 the Veteran's symptoms started to increase in severity on a consistent basis.  Thus a 30 percent disability rating or higher cannot be assigned for the period prior to November 21, 2014.

Based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's overall disability picture more nearly contemplates the level of severity contemplated by a 60 percent rating at any time during the appeal period, including the period from November 21, 2014 onwards.  In order to have a rating of 60 or 100 percent, a Veteran must have left ventricular dysfunction with ejection fraction of 50 percent or lower, or more than one episode of acute congestive heart failure in the past year.  No VA examiners or medical records indicate that the Veteran had heart failure during the appeal period, or left ventricular dysfunction, and in fact specifically noted he did not.  Therefore, the Board finds that an increased rating in excess of 30 percent for CAD is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7005.

The Veteran has indicated that his CAD is worse than his current rating.  While the Veteran is competent to testify to the presence of certain symptoms, such as shortness of breath or fatigue, at certain levels of exertion, the Veteran is not competent to opine as to whether cardiac hypertrophy, dilation, or left ventricular dysfunction is present, or the level of his ejection fraction.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

No additional higher or alternative ratings under different Diagnostic Codes for the periods on appeal are warranted in the instant case, as the Veteran's service connected disability has consistently been characterized as CAD.  38 C.F.R. 
§ 4.104, Diagnostic Codes 7000-7123.  The Veteran has a history of myocardial infarction, prior to the appeal period in 2003.  However, the rating criteria for myocardial infarctions are the same as those used to rate CAD.  38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006.  Therefore, an increased rating in excess of 30 percent under Diagnostic Code 7006 for myocardial infarction is not warranted for the same reasons that an increased rating for CAD is not warranted.

The Board notes that the Veteran's representative contended at his April 2015 hearing that he would be rated higher had his coronary artery disease been classified as ischemic heart disease; however the Board notes that his examinations have shown that his coronary artery disease is being acknowledged as a type of ischemic heart disease during the examinations, and furthermore there is no diagnostic code specifically for "ischemic heart disease," thus the rating as coronary artery disease is the most appropriate.    

The VA examiners and private clinicians noted no history of arrhythmia, hypertensive heart disease, valvular heart disease, infectious heart disease, congestive heart failure or other heart conditions.  38 C.F.R. § 4.104, Diagnostic Codes 7000-7123.  

All potentially applicable Diagnostic Codes have been considered for schedular evaluation.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against ratings in excess of 10 percent for the Veteran's CAD prior to November 21, 2014, and in excess of 30 percent thereafter on a schedular basis.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  Further, staged ratings are not warranted as the Veteran's symptomatology has been relatively stable throughout the period on appeal.  Any further increases in severity were not sufficient for a higher rating for the reasons discussed above.  See Fenderson, 21 Vet. App. 505.  For these reasons, the claim is denied.

Extraschedular Consideration of CAD

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected CAD is contemplated and reasonably described by the rating criteria under Diagnostic Code 7005.  See 38 C.F.R. § 4.104 (2015).  In this regard, the Veteran's CAD has been manifested by symptoms of mainly dyspnea at a workload greater than 7-10 METs prior to November 21, 2014, and 5-7 METs thereafter, which is specifically addressed in the rating criteria set forth in Diagnostic Code 7005.  See id.  Accordingly, the Board finds that a comparison of the Veteran's heart disease with the schedular criteria does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b) (2015).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). 

Next, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran has been granted service connection for scars in addition to his CAD.  The medical and treatment records do not reflect that the Veteran's service-connected CAD in further disability when looked at in combination with his scars.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's CAD.  38 C.F.R. §4.104, Diagnostic Code7005.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued and the record does not otherwise reflect that his service-connected CAD renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD) (originally claimed as ischemic heart disease) prior to November 21, 2014, is denied.  

Entitlement to an initial rating of 30 percent for CAD from November 21, 2014 to November 21, 2015, is granted, subject to the laws and regulations governing monetary awards.

Entitlement to an initial rating in excess of 30 percent for CAD from November 21, 2015, is denied.  


REMAND

The Veteran essentially contends that his basal cell carcinoma is due Agent Orange exposure, or alternatively, exposure to sun in Vietnam.  He also contends that his residuals of stroke are caused or aggravated by his service-connected CAD.  

First, regarding his claimed basal cell carcinoma, even though the Veteran cannot be granted service connection on a presumptive basis, because basal cell carcinoma is not one of the diseases listed under 38 C.F.R. § 3.309, he can still be granted direct service connection if he had basal cell carcinoma at any point during the appeal period that is related to his Agent Orange exposure, or any other incident or injury in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  While the November VA examiner addressed the Veteran's contentions regarding sun exposure, the Veteran's contentions regarding Agent Orange should be addressed in an addendum opinion.  

Next, in the November 2015 VA opinion, the examiner opined regarding secondary service connection for residuals of stroke that Veteran's CAD is "independent from his cerebral vascular disease."  An addendum opinion should be provided with a rationale that further explains this conclusion upon remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the matter to the examiner that conducted the November 2015 examination to obtain an addendum to their opinion.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed basal cell carcinoma residuals.  The claims folder and a copy of this Remand should be made available to the medical professional. The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's basal cell carcinoma began in or is etiologically related to the Veteran's conceded Agent Orange exposure.  The mere fact that a presumption has not been established for basal cell carcinoma is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

2.  Return the matter to the examiner that conducted the November 2015 examination to obtain an addendum to their opinion.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed residuals of stroke to conclude as secondary to CAD.  The claims folder and a copy of this Remand should be made available to the medical professional. The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

The examiner should provide a rationale addressing his statement that the Veteran's CAD is "independent from his cerebral vascular disease."

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


